DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 07/19/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1, 21, and 26 in “Claims” filed on 06/30/2021 with the “Request for Continued Examination (RCE)” filed on 07/19/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-10 and 21-30 pending for prosecution.

Reason for Allowances
Claims 1-10 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a spacer element over a sidewall of the dummy gate stack; removing the dummy gate stack to form a recess exposing a semiconductor strip; forming an inhibition layer over an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element; forming a gate dielectric layer in the recess to selectively cover the semiconductor strip, wherein the inhibition layer substantially prevents the gate dielectric layer from being formed on the inhibition layer, and the inhibition layer separates the gate dielectric layer from the spacer element; and forming a metal gate electrode over the gate dielectric layer”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.	
Claims 2-10, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 21: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming an inhibition layer along an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element, and wherein a main portion of the at least one channel structure is not covered by the inhibition layer, and the formation of the inhibition layer comprises: forming an initiator layer on the interior surface of the spacer element, wherein the initiator layer selectively bonds to the interior surface of the spacer element; introducing monomer on the initiator layer to grow an inhibition material on the initiator layer through a polymerization reaction; and terminating the growth of the inhibition material, wherein the inhibition material that is grown forms the inhibition layer; selectively forming a gate dielectric layer to wrap around the main portion of the at least one channel structure; and forming a metal gate electrode over the gate dielectric layer”, as recited in Claim 21, in combination with the remaining process steps and sequences of the claim.
Claims 22-25, are allowed as those inherit the allowable subject matter from claim 21.
Regarding Claim 26: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “removing the dummy gate stack to form a recess exposing a channel structure and an interior surface of the spacer element; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/386,519Docket No.: 0941-3991PUS1 Reply dated June 30, 2021Page 7 of 11 Reply to Office Action of April 1, 2021 after forming the spacer element, selectively forming an inhibition layer along the interior surface of the spacer element to cover an entirety of the interior surface of the spacer element, wherein the inhibition layer substantially not bonds with the channel structure; forming a gate dielectric layer to wrap around the channel structure, wherein gate dielectric layer substantially not bonds to the inhibition layer; and forming a metal gate electrode over the gate dielectric layer”, as recited in Claim 26, in combination with the remaining process steps and sequences of the claim.
Claims 27-30, are allowed as those inherit the allowable subject matter from claim 26.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Ching et al. (US 20160240652 A1; hereinafter Ching) “FINFETS with Wrap-Around Silicide and Method Forming the Same”.
Mieno (US 20130105918 A1; hereinafter Mieno) “SEMICONDUCTOR DEVICE AND MANUFACTURING METHOD THEREOF”.
Huang et al. (US 9536980 B1; hereinafter Huang) “Gate spacers and methods of forming same”.
Chang et al. (US 20120313170 A1; hereinafter Chang) “Fin-Last Replacement Metal Gate FinFET”.	
Prior Art Ching teaches views and perspective views of intermediate stages in the formation of a Fin Field-Effect Transistor (FinFET) ([0006]), wherein (Fig. 1+; [0006+]) dummy gate stack includes dummy gate electrode, which may be formed, for example, using polysilicon. Dummy gate stack may also include hard mask layer over dummy gate electrode. Hard mask layer may include silicon nitride and/or silicon oxide; gate spacers are formed on the sidewalls of dummy gate stack; dummy gate is removed in an etching step, so that recess is formed to extend into ILD; gate dielectric is formed on the exposed surfaces of silicon strips; and formation of gate electrode that includes filling recess with a conductive material, and performing a planarization such as a CMP. But, Prior Art Ching does not expressly teach forming a spacer element over a sidewall of the dummy gate stack; removing the dummy gate stack to form a recess exposing a semiconductor strip; forming an inhibition layer over an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element; forming a gate dielectric layer in the recess to selectively cover the semiconductor strip, wherein the inhibition layer substantially prevents the gate dielectric layer from being formed on the inhibition layer, and the inhibition layer separates the gate dielectric layer from the spacer element; and forming a metal gate electrode over the gate dielectric layer (claim 1); or forming an inhibition layer along an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element, and wherein a main portion of the at least one channel structure is not covered by the inhibition layer, and the formation of the inhibition layer comprises: forming an initiator layer on the interior surface of the spacer element, wherein the initiator layer selectively bonds to the interior surface of the spacer element; introducing monomer on the initiator layer to grow an inhibition material on the initiator layer through a polymerization reaction; and terminating the growth of the inhibition material, wherein the inhibition material that is grown forms the inhibition layer; selectively forming a gate dielectric layer to wrap around the main portion of the at least one channel structure; and forming a metal gate electrode over the gate dielectric layer (claim 21); or removing the dummy gate stack to form a recess exposing a channel structure and an interior surface of the spacer element; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/386,519Docket No.: 0941-3991PUS1 Reply dated June 30, 2021Page 7 of 11 Reply to Office Action of April 1, 2021 after forming the spacer element, selectively forming an inhibition layer along the interior surface of the spacer element to cover an entirety of the interior surface of the spacer element, wherein the inhibition layer substantially not bonds with the channel structure; forming a gate dielectric layer to wrap around the channel structure, wherein gate dielectric layer substantially not bonds to the inhibition layer; and forming a metal gate electrode over the gate dielectric layer (claim 26).
Prior Art Mieno teaches field of semiconductor manufacturing technologies, and more particularly to a semiconductor device and manufacturing method thereof ([0003]), wherein (Fig. 4+; [0059+]) providing a substrate having an active region, an interlayer dielectric layer overlying the substrate and having an opening exposing a portion of the active region, spacers on side surfaces of the opening and a first dielectric layer formed on the exposed active region between the spacers; (b) forming a self-assembly material layer on surfaces of the spacers and a surface of the first dielectric layer; (c) removing a portion of the self-assembly material layer on the surface of the first dielectric layer while maintaining portions of the self-assembly material layer on the surfaces of the spacers, and removing the first dielectric layer to expose a surface of the active region; and (d) selectively forming a second dielectric layer on the exposed surface of the active region. But, Prior Art Mieno does not expressly teach forming a spacer element over a sidewall of the dummy gate stack; removing the dummy gate stack to form a recess exposing a semiconductor strip; forming an inhibition layer over an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element; forming a gate dielectric layer in the recess to selectively cover the semiconductor strip, wherein the inhibition layer substantially prevents the gate dielectric layer from being formed on the inhibition layer, and the inhibition layer separates the gate dielectric layer from the spacer element; and forming a metal gate electrode over the gate dielectric layer (claim 1); or forming an inhibition layer along an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element, and wherein a main portion of the at least one channel structure is not covered by the inhibition layer, and the formation of the inhibition layer comprises: forming an initiator layer on the interior surface of the spacer element, wherein the initiator layer selectively bonds to the interior surface of the spacer element; introducing monomer on the initiator layer to grow an inhibition material on the initiator layer through a polymerization reaction; and terminating the growth of the inhibition material, wherein the inhibition material that is grown forms the inhibition layer; selectively forming a gate dielectric layer to wrap around the main portion of the at least one channel structure; and forming a metal gate electrode over the gate dielectric layer (claim 21); or removing the dummy gate stack to form a recess exposing a channel structure and an interior surface of the spacer element; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/386,519Docket No.: 0941-3991PUS1 Reply dated June 30, 2021Page 7 of 11 Reply to Office Action of April 1, 2021 after forming the spacer element, selectively forming an inhibition layer along the interior surface of the spacer element to cover an entirety of the interior surface of the spacer element, wherein the inhibition layer substantially not bonds with the channel structure; forming a gate dielectric layer to wrap around the channel structure, wherein gate dielectric layer substantially not bonds to the inhibition layer; and forming a metal gate electrode over the gate dielectric layer (claim 26).
Prior Art Huang teaches an embodiment device includes a gate stack extending over a semiconductor substrate, a hard mask disposed on a top surface of the gate stack, and a low-k dielectric spacer on a side of the gate stack. A top of the low-k dielectric spacer is lower than an upper surface of the hard mask. The device further includes a contact electrically connected to a source/drain region adjacent the gate stack. The contact extends laterally over the low-k dielectric spacer, and a dielectric material is disposed between the contact and the low-k dielectric spacer. The dielectric material has a higher selectivity to etching than the low-k dielectric spacer ([Abstract]), wherein (Fig. 1A+; C2 L22+) forming a dummy gate stack over a semiconductor substrate; forming a low-k dielectric layer over and extending along sidewalls of the dummy gate stack; etching the low-k dielectric layer to form low-k dielectric spacers, wherein tops of the low-k dielectric spacers are recessed below a top surface of the dummy gate stack; forming at least one pair of dielectric spacers that are disposed adjacent respective sidewalls of the low-k dielectric spacers; forming an interlayer dielectric (ILD) over the semiconductor substrate; replacing the dummy gate stack with a conductive gate stack and a hard mask disposed over the conductive gate stack; etching an opening in the ILD to expose a source/drain region of the semiconductor substrate, wherein the hard mask and the at least one pair of dielectric spacers protect the low-k dielectric spacers during the etching of the opening; and forming a contact in the opening. But, Prior Art Huang does not expressly teach forming a spacer element over a sidewall of the dummy gate stack; removing the dummy gate stack to form a recess exposing a semiconductor strip; forming an inhibition layer over an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element; forming a gate dielectric layer in the recess to selectively cover the semiconductor strip, wherein the inhibition layer substantially prevents the gate dielectric layer from being formed on the inhibition layer, and the inhibition layer separates the gate dielectric layer from the spacer element; and forming a metal gate electrode over the gate dielectric layer (claim 1); or forming an inhibition layer along an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element, and wherein a main portion of the at least one channel structure is not covered by the inhibition layer, and the formation of the inhibition layer comprises: forming an initiator layer on the interior surface of the spacer element, wherein the initiator layer selectively bonds to the interior surface of the spacer element; introducing monomer on the initiator layer to grow an inhibition material on the initiator layer through a polymerization reaction; and terminating the growth of the inhibition material, wherein the inhibition material that is grown forms the inhibition layer; selectively forming a gate dielectric layer to wrap around the main portion of the at least one channel structure; and forming a metal gate electrode over the gate dielectric layer (claim 21); or removing the dummy gate stack to form a recess exposing a channel structure and an interior surface of the spacer element; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/386,519Docket No.: 0941-3991PUS1 Reply dated June 30, 2021Page 7 of 11 Reply to Office Action of April 1, 2021 after forming the spacer element, selectively forming an inhibition layer along the interior surface of the spacer element to cover an entirety of the interior surface of the spacer element, wherein the inhibition layer substantially not bonds with the channel structure; forming a gate dielectric layer to wrap around the channel structure, wherein gate dielectric layer substantially not bonds to the inhibition layer; and forming a metal gate electrode over the gate dielectric layer (claim 26).
Prior Art Chang teaches FinFET devices and methods for the fabrication thereof ([Abstract]), wherein (Fig. 1+; [0042+]) a providing a wafer having an active layer on an insulator; patterning a plurality of fin hardmasks on the active layer; placing a dummy gate over a central portion of the fin hardmasks, wherein portions of the active layer outside of the dummy gate will serve as source and drain regions of the device; implanting one or more doping agents into the source and drain regions; depositing a dielectric filler layer around the dummy gate; removing the dummy gate to form a trench in the dielectric filler layer, wherein the fin hardmasks are present on the active layer in the trench; using the fin hardmasks to etch a plurality of fins in the active layer within the trench, wherein the fins will serve as a channel region of the device; activating the doping agents implanted into the source and drain regions using rapid thermal annealing; and forming a replacement gate in the trench, wherein the step of activating the doping agents implanted into the source and drain regions is performed before the step of forming the replacement gate in the trench. But, Prior Art Chang does not expressly teach does not expressly teach forming a spacer element over a sidewall of the dummy gate stack; removing the dummy gate stack to form a recess exposing a semiconductor strip; forming an inhibition layer over an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element; forming a gate dielectric layer in the recess to selectively cover the semiconductor strip, wherein the inhibition layer substantially prevents the gate dielectric layer from being formed on the inhibition layer, and the inhibition layer separates the gate dielectric layer from the spacer element; and forming a metal gate electrode over the gate dielectric layer (claim 1); or forming an inhibition layer along an interior surface of the spacer element after forming the spacer element, wherein the inhibition layer fully covers the interior surface of the spacer element, and wherein a main portion of the at least one channel structure is not covered by the inhibition layer, and the formation of the inhibition layer comprises: forming an initiator layer on the interior surface of the spacer element, wherein the initiator layer selectively bonds to the interior surface of the spacer element; introducing monomer on the initiator layer to grow an inhibition material on the initiator layer through a polymerization reaction; and terminating the growth of the inhibition material, wherein the inhibition material that is grown forms the inhibition layer; selectively forming a gate dielectric layer to wrap around the main portion of the at least one channel structure; and forming a metal gate electrode over the gate dielectric layer (claim 21); or removing the dummy gate stack to form a recess exposing a channel structure and an interior surface of the spacer element; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/386,519Docket No.: 0941-3991PUS1 Reply dated June 30, 2021Page 7 of 11 Reply to Office Action of April 1, 2021 after forming the spacer element, selectively forming an inhibition layer along the interior surface of the spacer element to cover an entirety of the interior surface of the spacer element, wherein the inhibition layer substantially not bonds with the channel structure; forming a gate dielectric layer to wrap around the channel structure, wherein gate dielectric layer substantially not bonds to the inhibition layer; and forming a metal gate electrode over the gate dielectric layer (claim 26).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898